              Case 2:09-cr-00084-MJP Document 409 Filed 03/28/21 Page 1 of 5




 1                                                              The Hon. Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                          No. CR09-084-MJP
11
                               Plaintiff,
12
                          v.
13
                                                         FINAL ORDER OF FORFEITURE
14    DONATA BAYDOVSKIY,
15     a/k/a NETA BRENNER,
      VLADISLAV BAYDOVSKIY, and
16    VICTOR KOBZAR
17
                               Defendants.
18
19
20          THIS MATTER comes before the Court on the United States’ Motion for Entry of
21 a Final Order of Forfeiture for the following property:
22          A.    A 2004 Lamborghini Gallardo, Oregon license plate number DVLAD,
23                vehicle identification number ZHWGU11M24LA01529, registered in the
24                name of Vladislav A. Baydovskiy;
25          B.    $10,000.00 United States funds in lieu of a 2007 BMW, model X5, Oregon
26                license plate number 529DEC, vehicle identification number
27                5UXFE83547LZ37958, registered in the name of Vladislav A. Baydovskiy;
28

     Final Order of Forfeiture - 1                                   UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     United States v. Baydovskiy, et al., CR09-084-MJP
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206)-553-7970
                 Case 2:09-cr-00084-MJP Document 409 Filed 03/28/21 Page 2 of 5




 1          C.      A 2006 Bayliner 31.5 foot boat, hull number USDA79ELD606, Oregon
 2                  registration number 601ADA, registered in the name of Vladislav A.
 3                  Baydovskiy;
 4          D.      $33,847.28, more or less, in United States funds seized from Bank of
 5                  America, checking and savings account number ****0552, held in the name
 6                  of Vladislav Baydovskiy and Lyudmila Baydovskaya;
 7          E.      $91,216.34 in United States funds seized from Wachovia Securities account
 8                  number ***0932, held in the name of Vladislav A. Baydovskiy;
 9          F.      $8,557.51, more or less, in United States funds seized from Bank of America
10                  account number ****5756, held in the name of Vladislav A. Baydovskiy and
11                  Victor Kobzar;
12          G.      $254,450.92 out of $2,353,661.66 in United States funds seized from Morgan
13                  Stanley account number *****5439 held in the name of Vladislav A.
14                  Baydovskiy;
15          H.      $9,060.00 in United States currency, more or less, seized from 650 Bellevue
16                  Way NE, Bellevue, WA on March 26, 2009;
17          I.      $1,740.00 in United States currency, more or less, seized from Bank of
18                  America Safe Deposit Box No. 46, 650 10555 NE 8th Street, Bellevue, WA;
19          J.      A 2006 BMW, model 750, Oregon license plate number THEDR, vehicle
20                  identification number WBAHN835X6DT32035; and
21          K.       A 2002 BMW X5, Washington license plate 187XBF, vehicle identification
22                   number 5UXFB33552LH36092, registered to Viktor Kobzar.
23          The Court, having reviewed the United States’ Motion, as well as the other
24 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
25 Forfeiture is appropriate for the following reasons:
26                • On September 24, 2009, Defendant Donata Baydovskiy pled guilty to False
27                   Statements, in violation of 18 U.S.C. §§ 1001 and 2. Dkt. No. 179. In her
28                   Plea Agreement, the Defendant agreed to forfeit, pursuant to

     Final Order of Forfeiture - 2                                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Baydovskiy, et al., CR09-084-MJP
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206)-553-7970
              Case 2:09-cr-00084-MJP Document 409 Filed 03/28/21 Page 3 of 5




1                   18 U.S.C. § 981(a)(1)(C) and (D) by way of 28 U.S.C. § 2461(c), her
2                   interest in any property constituting or derived from proceeds traceable to a
3                   conspiracy engaged in by her spouse, Vladislav A. Baydovskiy, to commit
4                   bank fraud, wire fraud, and/or mail fraud, and any property representing or
5                   traceable to gross receipts obtained, directly or indirectly, from her False
6                   Statements violation (Dkt. No. 179, ¶ 13);
7             •     On September 25, 2009, Defendant Vladislav Baydovskiy pled guilty to
8                   Conspiracy to Commit Bank, Mail and Wire Fraud, in violation of
9                   18 U.S.C. § 371, among other violations. Dkt. No. 186. In his Plea
10                  Agreement, the Defendant agreed to forfeit his interest in any property
11                  constituting or derived from proceeds traceable to such conspiracy pursuant
12                  to 18 U.S.C. § 981(a)(1)(C) and (D) by way of 28 U.S.C. § 2461(c) (Dkt.
13                  No. 186, ¶ 13);
14            •     On October 2, 2009, Defendant Viktor Kobzar pled guilty to Conspiracy to
15                  Commit Bank, Mail and Wire Fraud, in violation of 18 U.S.C. § 371,
16                  among other violations. Dkt. No. 192. In his Plea Agreement, the
17                  Defendant agreed to forfeit his interest in any property constituting or
18                  derived from proceeds traceable to such conspiracy pursuant to 18 U.S.C. §
19                  981(a)(1)(C) and (D) by way of 28 U.S.C. § 2461(c) (Dkt. No. 192, ¶ 13);
20            •     The Court entered Preliminary Orders of Forfeiture for Defendants Donata
21                  Baydovskiy, Vladislav Baydovskiy, and Viktor Kobzar, finding the above-
22                  identified property forfeitable pursuant to 18 U.S.C. § 982(a)(2)(A) and
23                  (a)(3) and forfeiting each Defendant’s interest in the property (Dkt. Nos.
24                  245, 246, 253, 397);
25            •     Thereafter, the United States published notice of the pending forfeitures as
26                  required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
27                  (“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. Nos. 271, 273, 398), and also
28                  provided direct notice to three potential claimants, as required by Fed. R.

     Final Order of Forfeiture - 3                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Baydovskiy, et al., CR09-084-MJP
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206)-553-7970
              Case 2:09-cr-00084-MJP Document 409 Filed 03/28/21 Page 4 of 5




 1                  Crim. P. 32.2(b)(6)(A) (Declaration of Assistant U.S. Attorney Krista K.
 2                  Bush in Support of Motion for Entry of a Final Order of Forfeiture, ¶ 2,
 3                  Exhibits A–C);
 4            •     On April 16, 2010, Defendant and Third-Party Claimant Vladislav
 5                  Baydovskiy filed a claim to the 2007 BMW identified in Paragraph B,
 6                  above. Dkt. Nos. 246, 305. Pursuant to a Court-approved settlement
 7                  agreement, Vladislav Baydovskiy remitted $10,000 to the United States on
 8                  or about September 10, 2012 as a substitute asset for the 2007 BMW,
 9                  which the United States released to Vladislav Baydovskiy on or about
10                  September 17, 2012 (Dkt. Nos. 370–372);
11            •     $2,099,210.74 out of the $2,353,661.66 in U.S. funds identified in
12                  Paragraph G, above, were applied to satisfy the restitution in this case,
13                  leaving $254,450.92 available for forfeiture (Dkt. Nos. 363, 366, 368, 374,
14                  377-383); and
15            •     No additional third-party claims have been filed and the time for doing so
16                  has expired.
17
18 NOW, THEREFORE, THE COURT ORDERS:
19          1.      No right, title, or interest in the above-listed property exists in any party
20 other than the United States;
21          2.      The property is fully and finally condemned and forfeited, in its entirety, to
22 the United States; and
23 ///
24
25 ///
26
27 ///
28

     Final Order of Forfeiture - 4                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Baydovskiy, et al., CR09-084-MJP
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206)-553-7970
              Case 2:09-cr-00084-MJP Document 409 Filed 03/28/21 Page 5 of 5




 1          3.      The United States Department of the Treasury, and/or its representatives,
 2 are authorized to dispose of the property in accordance with the law.
 3
 4          IT IS SO ORDERED.
 5
 6          DATED this         28th day of March                        , 2021.
 7
 8
 9
                                                         THE HON. MARSHA J. PECHMAN
10
                                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15 Presented by:
16
17
   s/Krista K. Bush
18 KRISTA K. BUSH
19 Assistant United States Attorney
   United States Attorney’s Office
20 700 Stewart Street, Suite 5220
21 Seattle, WA 98101
   (206) 553-2242
22 Krista.Bush@usdoj.gov
23
24
25
26
27
28

     Final Order of Forfeiture - 5                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Baydovskiy, et al., CR09-084-MJP
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206)-553-7970
